DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 15, 16, 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (4175432) in view of Toennessen (7411863).
With respect to claim 22, Gibson teaches a seismic sensor array configured to couple with a marine vessel (Col 1, lines 28-29; Col 2, lines 61-64; Fig 1: 10); a force coupler disposed between a sub component (Fig 1: 24) and the multi-dimensional seismic sensor array (Col 3, lines 1-3; Fig 1: 18), wherein the force coupler is configured to couple the multi-dimensional seismic sensor array to the unmanned marine vessel (Fig 1), wherein the force coupler, the sub component, and the multi-dimensional seismic sensor array are disposed in a vertical configuration (Fig 1); wherein the subcomponent is separate from all of the plurality of seismic sensors (Fig 1).  While it does not specifically teach wherein the sub component is configured to provide electrical communication between the unmanned marine vessel and the multidimensional seismic sensor array, it would be inherent since Gibson describes the force coupler as providing an electrical connection to the fish (Col 4, lines 62-63) but does not describe what the other end of the electrical connection would be.  One of ordinary skill in the art at the time of the invention would have understood based on 
Toennessen teaches the sensor array is a multidimensional sensor array, wherein the multidimensional seismic sensor array is arranged in three dimensions coupled to a support (Col 3, lines 40-42, 47-49; Col 11, lines 50-53, 62-63; Figs 4A and 4B), wherein the plurality of seismic sensors is configured to acquire seismic survey data in multiple directions (Col 3, lines 52-53; Col 18, lines 30-39).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Gibson with the multidimensional sensor array of Toennessen since such a modification would have provided improved resolution seismic imaging and greater re-position accuracy.
With respect to claim 24, Gibson teaches an umbilical cord configured to couple the multi-dimensional seismic sensor array with the marine vessel (Col 2, lines 64-66; Fig 1: 12).  While it does not specifically teach wherein the umbilical provides electrical communication between the marine vessel, it would be inherent since Gibson describes the force coupler as providing an electrical connection to the fish (Col 4, lines 62-63) but does not describe what the other end of the electrical connection would be.  One of ordinary skill in the art at the time of the invention would have understood based on 
With respect to claim 25, Gibson teaches the subcomponent is vertically above all of the plurality of seismic sensors (Fig 1).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Toennessen and Husom (2013/0021872).
With respect to claim 1, Gibson teaches a marine vessel having a hull (Fig 1: 14); a seismic sensor array coupled with the hull (Col 1, lines 28-29; Col 2, lines 61-64; Fig 1: 10); an umbilical cord for coupling the multi-dimensional seismic sensor array with the hull of the unmanned marine vessel (Col 2, lines 64-66; Fig 1: 12); and a force coupler disposed between a sub component (Fig 1: 24) and the multi-dimensional seismic sensor array (Col 3, lines 1-3; Fig 1: 18), wherein the force coupler is configured to couple the multi-dimensional seismic sensor array to the unmanned marine vessel (Fig 1), wherein the force coupler, the sub component, and the multi-dimensional seismic sensor array are disposed in a vertical configuration (Fig 1); wherein the subcomponent is separate from all of the plurality of seismic sensors (Fig 1).  While it does not specifically teach wherein the umbilical provides electrical communication between the unmanned marine vessel and the multi-dimensional seismic sensor array and wherein the sub component is configured to provide electrical communication between the unmanned marine vessel and the multidimensional seismic sensor array, it would be 
Toennessen teaches that the vessel is unmanned (Col 3, lines 44-45); and the sensor array is a multidimensional sensor array, wherein the multidimensional seismic sensor array is arranged in three dimensions coupled to a support (Col 3, lines 40-42, 47-49; Col 11, lines 50-53, 62-63; Figs 4A and 4B), wherein the plurality of seismic sensors is configured to acquire seismic survey data in multiple directions (Col 3, lines 52-53; Col 18, lines 30-39).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gibson with the unmanned vessel of Toennessen since such a modification would have allowed it to be operated in distant or dangerous conditions or for multiple such systems to be simultaneously operated under the direction of a single operator leading to safer and more efficient operations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 
Husom teaches wherein the unmanned marine vessel comprises a power source configured to drive and provide propulsion to the unmanned marine vessel ([0028], lines 10-15), and further it teaches the umbilical provides electrical communication between the unmanned marine vessel and the multidimensional seismic sensor array ([0031], lines 1-3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gibson with the power source and electrical connections of Husom since such a modification would have allowed the system to perform seismic operations independently without the need to be tethered to an external or stationary power source.    
With respect to claim 3, Gibson as modified teaches the invention as discussed above.  However, it does not teach the plurality of seismic sensors comprises sensors selected from a group consisting of one or more hydrophones, one or more micro-electro-mechanical sensor (MEMS) accelerometers, one or more geophones, and one or more inclinometers.
Toennessen teaches the plurality of seismic sensors comprises sensors selected from a group consisting of one or more hydrophones (Col 3, line 52), one or more micro-electro-mechanical sensor (MEMS) accelerometers, one or more geophones (Col 3, line 53), and one or more inclinometers. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gibson with the multidimensional sensor array of Toennessen since such sensors are well-known in .  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Toennessen and Husom, and further in view of Muyzert (9013952).
With respect to claims 4 and 5, Gibson as modified teaches the invention as discussed above.  However, it does not teach the multiple directions comprise horizontal and vertical directions; and the multiple directions comprise x-coordinate, y-coordinate, and z-coordinate directions.
Muyzert teaches the multiple directions comprise horizontal and vertical directions (Col 3, lines 20-21, 30-34); and the multiple directions comprise x-coordinate, y-coordinate, and z-coordinate directions (Col 3, lines 20-21,30-34).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gibson with the multidimensional sensor array of Muyzert since such sensors are well-known in the art and such a modification would have allowed more detailed measurements to be taken which would aid in the creation of more accurate seismic results.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Toennessen and Husom, and further in view of Carter (5452266).
With respect to claim 6, Gibson as modified teaches the invention as discussed above. However, it does not teach the multi-dimensional seismic sensor array comprises at least three seismic streamers parallel to one another and arranged in a 
Carter teaches the multi-dimensional seismic sensor array comprises at least three seismic streamers parallel to one another and arranged in a triangular prism cross sectional shape (Col 2, lines 46-51; Fig 1; Fig 3: 16c), wherein the umbilical cord is positioned above the at least three seismic streamers (Fig 1:12). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gibson with the streamer arrangement of Carter since such a modification would have allowed for deghosting in both the inline and crossline directions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (7737698) in view of Toennessen, Gibson, and Muyzert. 
With respect to claim 15, Tenghamn teaches locating in water a marine vessel (Fig 5: 10) having coupled thereto a seismic sensor array (Fig 5: 118); disposing a force coupler (Fig 5: 18A) between a sub component (Fig 5: 17) and the sensor array (Fig 5: 118), wherein the force coupler is configured to couple the multi-dimensional seismic sensor array to the unmanned marine vessel (Col 9, lines 24-30); wherein the sub component is separate from all of the plurality of seismic sensors (Fig 5); wherein the force decoupler, the sub component, and the sensor array are directly coupled at different respective locations along an umbilical cord (Fig 5).  While it does not specifically teach wherein the sub component is configured to provide electrical communication between the unmanned marine vessel and the multidimensional seismic sensor array, it would be inherent since Tenghamn describes electrical conductors and 
Toennessen teaches that the vessel is unmanned (Col 3, lines 44-45); and the sensor array is a multidimensional sensor array, wherein the multidimensional seismic sensor array is arranged in three dimensions coupled to a support (Col 3, lines 40-42, 47-49; Col 11, lines 50-53, 62-63; Figs 4A and 4B).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gibson with the unmanned vessel of Toennessen since such a modification would have allowed it to be operated in distant or dangerous conditions or for multiple such systems to be simultaneously operated under the direction of a single operator leading to safer and more efficient operations.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Gibson with the multidimensional 
 Gibson teaches the multi-dimensional seismic sensor array are disposed in a vertical configuration (Fig 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tenghamn to incorporate the vertical configuration of Gibson since such a modification would have enabled obtaining accurate depth profiles of desired marine properties.  
Muyzert teaches activating a seismic source (Col 4, lines 12-15) and detecting reverberations of that source with the sensor array (Col 4, lines 21-23) and recording the resulting data (Col 4, lines 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tenghamn with the source activation, signal reception, and data recording of Muyzert since such a modification would have given reliable data which can be accurately processed either onboard or transferred to a suitable processing station.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn in view of Toennessen, Gibson, and Muyzert, and further in view of Carter. 
With respect to claim 16, Tenghamn teaches the invention as discussed above.  However, it does not teach the multi-dimensional seismic sensor array comprises at least three seismic streamers parallel to one another and arranged in a triangular prism cross sectional shape.
Carter teaches the multi-dimensional seismic sensor array comprises at least three seismic streamers parallel to one another and arranged in a triangular prism cross .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Toennessen and further in view of McGough (4160229).
Gibson as modified teaches the invention as discussed above.  However, it does not teach the sub component includes a fairing configured to provide electrical communication between the marine vessel and the multi-dimensional seismic sensor array.
McGough teaches a fairing configured a fairing configured to provide electrical communication between the marine vessel and the multi-dimensional seismic sensor array (Col 3, lines 31-34; Fig 1: 15; electrical conductors from lead cable 14 connect through fairing 15 tp conductors 28 in hydrophone streamer modules).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gibson with the fairing of McGough since such a modification would have allowed for streamlining of the cable without interruption of electrical communication.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645